Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 17, 2022

                                       No. 04-22-00423-CV

                                      Blanca J. COLUNGA,
                                            Appellant

                                                  v.

           STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                                Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV07308
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        On July 12, 2022, appellant filed his notice of appeal. On August 5, 2022, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notification of late
record, stating that appellant has failed to pay or make arrangements to pay the fee for preparing
the reporter’s record. See TEX. R. APP. P. 35.3(b) (stating the court reporter is responsible for
preparing and filing the reporter’s record if (1) the notice of appeal has been filed, (2) appellant
has requested the reporter’s record be prepared, and (3) appellant has paid the fee for preparation
of the record, has made arrangements to pay the fee, or is entitled to appeal without paying the
fee).
        We therefore ORDER appellant to provide written proof to this court on or before
August 26, 2022, that either: (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee.
        If appellant fails to respond within the time provided, we will set a due date for
appellant’s brief, and the court will only consider those issues or points raised in appellant’s brief
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                       _________________________________
                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court